DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14 and 24 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Koontz et al. (US Pub: 2015/0380343 A1), herein after Koontz, in view of TOPAK et al. (US PGpub: 2016/0293557 A1), herein after TOPAK.
Regarding claim 1, Koontz teaches a monolithic microwave integrated circuit (MMIC) package, comprising: an embedded transmission line (ETL) MMIC, the ETL MMIC comprising: a MMIC substrate (28, FIG. 1 and 2) having an active side comprising one or more active elements (here a column III-V semiconductor substrate with an active semiconductor region 30); a transmission line coupled to the active side of the MMIC substrate (Paragraph [0026]); an ETL dielectric layer (20) disposed on the active side of the MMIC substrate such that the transmission line is embedded within the ETL dielectric layer (transmission line is not shown but surrounds within 36, 38a-38c); and a topside ground plane (44) disposed on a surface of the ETL dielectric layer (20) opposite the MMIC substrate (FIG.2).
Koontz, perhaps, does not explicitly teach the transmission line is embedded within the ETL dielectric layer.
However, TOPAK teaches the transmission line is embedded within the ETL dielectric layer (FIG. 8, recess 40, Paragraph [0070], the transmission lines 108, 109, 104′, 108′, 109′ is embedded within 102 or 103).
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Koontz’s MMIC) package to modify with teachings from TOPAK’s device such that the device can reduce noise figure for better device formation.
Regarding claim 2, Koontz teaches the MMIC package of claim 1, further comprising a redistribution layer (RDL) attached to the ETL MMIC, the RDL comprising a signal line connected to the transmission line on the MMIC substrate (Paragraph [0026], [0027]). 
Regarding claim 3, Koontz teaches the MMIC package of claim 2, wherein the ETL MMIC further comprises a via (43a) through the ETL dielectric layer connecting the signal line in the RDL to the transmission line on the MMIC substrate (Paragraph [0026]-[0028]).
Regarding claim 4, Koontz teach the MMIC package of claim 2, wherein the topside ground plane (44) serves as a ground reference for the signal line in the RDL (Paragraph [0028])..
Regarding claim 5, Koontz teaches the MMIC package of claim 2, further comprising an interconnection layer attached to the RDL and configured to electrically connect the signal line in the RDL to a next higher assembly (Paragraph [0025], FIG, 1-2).
Regarding claim 6, Koontz teaches the MMIC package of claim 2, wherein the RDL comprises a multilayer laminate (Paragraph [0034]).
Regarding claim 7, Koontz teaches the MMIC package of claim 1, wherein the topside ground plane (44) serves as a ground reference for the transmission line on the MMIC substrate.
Regarding claim 8, Koontz teaches the MMIC package of claim 1, wherein the ETL MMIC provides a thermal conduction path from the active side of the MMIC substrate to a next higher assembly (Paragraph [0014], [0034]).
Regarding claim 9, Koontz does not explicitly teach the MMIC package of claim 1, further comprising a fine pitch ball grid array (FBGA) attached to the ETL MMIC, the FBGA comprising a signal line connected to the transmission line on the MMIC substrate.
Regarding claim 10, Koontz teaches the MMIC package of claim 1, wherein the MMIC substrate further has: a backside ground plane deposited on at least a portion of a backside of the MMIC substrate opposite the active side; and a plurality of vias through the MMIC substrate connecting the backside ground plane to ground conductors on the active side (Paragraph [0026]-[0031]).
Regarding claim 14, Koontz does not  explicitly teach the MMIC package of claim 1, wherein the ETL dielectric layer comprises at least one of polyimide, polynorbornenes, benzocyclobutene (BCB), polytetrafluoroethylene (PTFE), hydrogen silsesquioxane (HSQ), or methylsilsesquioxane (MSQ) (See Paragraph [0006]).

Design choice:
Koontz discloses the claimed invention except for ETL dielectric layer comprises at least one of polyimide, polynorbornenes, benzocyclobutene (BCB), polytetrafluoroethylene (PTFE), hydrogen silsesquioxane (HSQ), or methylsilsesquioxane (MSQ).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to Koontz, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 15, Koontz teaches the MMIC package of claim 1, wherein the ETL dielectric layer comprises at least one of silicon dioxide (SiO2), silicon nitride (SiN), silicon carbide (SiC), a carbon doped oxide (SiCOH), aluminum oxide (A]203), zinc oxide (ZnO), gallium oxide (GaO), or boron nitride (BN) (Paragraph [0030]).
Regarding claim 24, Koontz teaches the MMIC package of claim 1, wherein the topside ground plane shields the transmission line from an external circuit assembly (transmission line is not shown but surrounds within 36, 38a-38c, topside ground plane shields the transmission line from circuitry, FIG. 1and 2). 
Claims 11-13 and 25 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Koontz et al. (US Pub: 2015/0380343 A1), herein after Koontz, in view of TOPAK et al. (US PGpub: 2016/0293557 A1), herein after TOPAK and in further view of Margomenos et al. (US PGpub: 2009/0251362 A1), herein after Margomenos.
Regarding claim 11, Koontz or TOPAK does not explicitly teach the MMIC package of claim 10, further comprising an overmold layer at least partially surrounding the MMIC substrate.
However, Margomenos teaches an overmold layer at least partially surrounding the MMIC substrate. (Paragraph [0026]-[0031]).
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Koontz and TOPAK’s modified MMIC package to modify with teachings from Margomenos’s device such that the device can protect the radar from environmental factors (e.g., humidity and dust) and electromagnetic crosstalk.
Regarding claim 12, Koontz or TOPAK does not explicitly teach the MMIC package of claim 11, wherein the overmold layer at least partially surrounds the MMIC substrate, the ETL dielectric layer, and the topside ground plane.
However, Margomenos teaches an overmold layer at least partially surrounding the MMIC substrate (Paragraph [0026]-[0031]).
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Koontz and TOPAK’s modified MMIC package to modify with teachings from Margomenos’s device such that the device can protect the radar from environmental factors (e.g., humidity and dust) and electromagnetic crosstalk.
Regarding claim 13, Koontz teaches the MMIC package of claim 11, further comprising a heat exchanger and the backside ground plane; wherein the plurality of vias and the backside ground plane provide thermal conduction from the active side to the heat exchanger (FIG. 2, description, Paragraph [0024]-[0033]).
Koontz or TOPAK does not explicitly teach overmold layer.
However, Margomenos teaches an overmold layer (Paragraph [0026]-[0031]).
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Koontz and TOPAK’s modified MMIC package to modify with teachings from Margomenos’s device such that the device can protect the radar from environmental factors (e.g., humidity and dust) and electromagnetic crosstalk.
Regarding claim 25, Koontz or TOPAK does not explicitly teach the MMIC package of claim 1, wherein the topside ground plane reduces electromagnetic coupling between the transmission line of the active side and an external circuit assembly attached to the topside ground plane. 
However, Margomenos teaches a ground plane disposed configured to reduce
electromagnetic coupling between the transmission line of the active side and an
external circuit assembly attached to the topside ground plane (FIG. 12, recess 40, Paragraph [0031]).
Hence, It would have been obvious to one of ordinary skill in the art at the time of
the invention was made to use Koontz and TOPAK’s modified MMIC package to modify with teachings from Margomenos’s device such that the device to have Solder deposition in each cavity over the BLM and allowed to reflow to form contact bumps.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/Primary Examiner, Art Unit 2828